Citation Nr: 0940429	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a left lower lobectomy, from 
August 21, 2001 to April 30, 2008.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a left lower lobectomy, from May 
1, 2008, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 
and from May 1981 to February 1985.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In an RO rating decision dated August 2002, service 
connection was established for residuals of a left lower 
lobectomy and a 30 percent disability rating was assigned.  
The Veteran timely perfected an appeal to that decision.  A 
January 2008 rating decision reduced the Veteran's disability 
rating to 10 percent.

The RO based the reduced disability rating on a May 2006 VA 
examination.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  The Board believes the Veteran should undergo an 
additional VA examination to better assess the disability.  
See 38 U.S.C.A.  § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for another VA 
examination to ascertain the current 
severity and manifestations of his 
residuals of a left lower lobectomy 
under the applicable rating criteria.  
See 38 C.F.R. § 4.97, Diagnostic Code 
6844 (2008).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent 
medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to the 
residuals of a left lower lobetomy, 
including the impact it has on his 
ability to work (if possible, but not 
required).  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
Veteran should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


